Lyon, J.:
The deceased, Leo P. Balk, was employed by the Queen City Dairy Company as the superintendent of its wholesale routes. On October 20, 1916, he left his employer’s place of business to go upon one of the routes where there was a new driver in order to familiarize the driver with the route. In order to reach the route he was required to travel by street railway car. In getting off the car a Ford automobile struck him in the left hip and ran him against a telephone pole, and he sustained injuries which resulted in his death November 2, 1916.
The award must be reversed for the reason that Leo P. Balk was not at the time engaged in a hazardous occupation. He was not in any way engaged in operating a wagon. (Matter of Glatzl v. Stumpp, 220 N. Y. 71.) He was merely alighting from a street railway car. In so doing he met with the accident which resulted in his death. He was not in the service of an employer whose principal business was carrying on or conducting a hazardous business.
The award must be reversed and the case dismissed.
All concurred.
Award reversed and claim dismissed.